Court of Appeals, State of Michigan

                                               ORDER
                                                                             William B. Murphy
Jason Andrew Griffin v Rebekah Marie Griffin                                   Presiding Judge

Docket No.     338810                                                        Michael J. Kelly

LC No.         12-002812-DM                                                  Brock A. Swartzle
                                                                               Judges


                The Court orders that the January 30, 2018 opinion is hereby AMENDED. The opinion
contained the following clerical error on page 10, first paragraph, last sentence: Therefore, under MCL
722.27(1)(c) only a parent's current absence from a child due to that parent's active duty status shall be
considered by the trial court when making a determination about the child's best interests. The opinion
is amended to read: Therefore, under MCL 722.27(1)(c) only a parent's current absence from a child due
to that parent's active duty status may not be considered by the trial court when making a determination
about the child's best interests.

               In all other respects, the January 30, 2018 opinion remains unchanged.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                 MAY 2 5 2018
                                        Date